Citation Nr: 1010049	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-26 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for bronchial asthma, from March 11, 2005, through 
November 18, 2007.

2.  Entitlement to an evaluation in excess of 60 percent for 
bronchial asthma, since November 19, 2007.

3.  Entitlement to service connection for a skin disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1964 to 
October 1968.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions, 
dated in September 2005 and June 2007, by the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO).

In July 2009, the Board remanded the matter for further 
development.  Specifically, the Board instructed the RO to 
issue a statement of the case (SOC) for the increased rating 
claim.  In September 2009, the RO issued an SOC as to the 
issue.  Thus, there is compliance with the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (noting that where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance).

Following the issuance of the September 2009 SOC, the Veteran 
submitted an October 2009 correspondence indicating his 
continued disagreement with the rating for his claim.  The 
Board accepts this October 2009 submission by the Veteran as 
the substantive appeal in this case in lieu of a VA Form 9, 
Appeal to Board of Veterans' Appeals.  See 38 C.F.R. § 20.202 
(2009).

The issues of entitlement to an evaluation in excess of 60 
percent for bronchial asthma, since November 19, 2007, and 
entitlement to service connection for a skin disorder are 
addressed in the REMAND portion of the decision below and are 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

From March 11, 2005, through November 18, 2007, the Veteran's 
bronchial asthma required the use of low dose oral 
corticosteroids on a daily basis and was manifested by forced 
expiratory volume in one second (FEV-1) of 53 percent.  
However, it has not been manifested by findings of FEV-1 of 
less than 40 percent, Forced Expiratory Volume in one second 
to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, 
more than one attack per week with episodes of respiratory 
failure, or daily use of systemic (oral or parenteral) high 
dose of corticosteroids or immuno-suppressive medications.


CONCLUSION OF LAW

From March 11, 2005, through November 18, 2007, the criteria 
for an initial evaluation of 60 percent, but no more, for 
bronchial asthma, have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.41, 
4.96, 4.97, Diagnostic Code 6602 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2005, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In February 2007 and 
December 2009, the RO also notified the Veteran of the 
process by which initial disability ratings and effective 
dates are established. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The Veteran's claim concerning the proper disability rating 
to be assigned to his service-connected bronchial asthma 
arises from his disagreement with the initial disability 
evaluation assigned to this condition following the grant of 
service connection.  Specifically, the Veteran appealed the 
RO's June 2007 rating decision which granted service 
connection and assigned a 30 percent evaluation for bronchial 
asthma, effective March 11, 2005.  Once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice as to this claim is needed under VCAA.

In addition, with respect to the issue of increased 
evaluation for bronchial asthma, the duty to assist the 
Veteran has also been satisfied in this case.  The RO has 
obtained the Veteran's service treatment and personnel 
records, as well as his identified VA and private medical 
treatment records.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  The RO has also obtained multiple VA 
respiratory examinations with regard to the Veteran's 
bronchial asthma claim.  38 C.F.R § 3.159(c)(4) (2009).  The 
Board finds that these medical examinations were more than 
adequate as they provide sufficient detail to determine the 
severity of the Veteran's bronchial asthma.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

Analysis

The Veteran essentially contends that his disability is more 
severe than contemplated by the current 30 percent disability 
evaluation for the period prior to November 19, 2007.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In resolving this factual issue, the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

Where a Veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(noting that staged ratings are appropriate whenever the 
factual findings show distinct time periods in which a 
disability exhibits symptoms that warrant different ratings).  

In June 2007, the RO issued a rating decision which granted 
service connection at a 30 percent disability evaluation for 
bronchial asthma under 38 C.F.R. § 4.97, Diagnostic Code 
6602, effective from March 11, 2005.  The Veteran 
subsequently appealed this decision seeking a higher initial 
disability rating.

In September 2009, the RO issued a rating decision which 
granted an increased evaluation of 60 percent for the 
Veteran's service-connected bronchial asthma under 38 C.F.R. 
§ 4.97, Diagnostic Code 6602, effective November 19, 2007.  
The Veteran continues to seek an increased rating in this 
matter.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(staged ratings may be assigned for separate periods of time 
based on facts found); AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The Veteran is currently in receipt of a 30 percent 
disability rating under Diagnostic Code 6602, which pertains 
to bronchial asthma.  The Board has considered the 
applicability of other diagnostic codes, but as the Veteran 
has not been diagnosed with any pulmonary disorder other than 
asthma, the Board finds that Diagnostic Code 6602 is the most 
appropriate diagnostic code for rating the Veteran's 
disability.  Accordingly, the Board will proceed with an 
analysis of the Veteran's disability under this diagnostic 
code.

Under Diagnostic Code 6602, a 30 percent evaluation is 
warranted for FEV-1 of 56- to 70- percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  A 60 percent evaluation is warranted for FEV-1 
of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is warranted for an 
FEV-1 of less than 40 percent of predicted; or an FEV1/FVC of 
less than 40 percent; or more than one attack per week with 
episodes of respiratory failure; or requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2009).  

Post-bronchodilator studies are required when pulmonary 
function tests (PFTs) are performed for disability evaluation 
purposes, except when the results of pre-bronchodilator 
pulmonary function tests are normal or when the examiner 
determines that post-bronchodilator studies should not be 
done.  When evaluating based on PFTs, post-bronchodilator 
results are to be utilized in applying the evaluation 
criteria in the Rating Schedule unless the post- 
bronchodilator results were poorer than the pre-
bronchodilator results.  In those cases, the pre- 
bronchodilator values are to be used for rating purposes.  38 
C.F.R. § 4.96.

VA amended the rating schedule concerning respiratory 
conditions, effective October 6, 2006.  VA added provisions 
that clarify the use of pulmonary function tests (PFTs) in 
evaluating respiratory conditions.  A new paragraph (d) to 38 
C.F.R. § 4.96, titled "Special provisions for the application 
of evaluation criteria for diagnostic codes 6600, 6603, 6604, 
6825-6833, and 6840-6845" has seven provisions.  The Board 
notes that Diagnostic Code 6602 is not among the diagnostic 
codes noted under 38 C.F.R. § 4.96(d).  Further, a review of 
the regulatory changes which affect the current claim, 
reveals that all regulatory changes pertinent to this claim 
are non-substantive in nature, and merely interpret already 
existing law.

An October 2004 private treatment record from Dr. L.C. noted 
the Veteran's moderate obstructive pulmonary impairment.  The 
report reflected a post-bronchodilator testing result of a 
moderate reduction in the FEV-1 of 54 percent and the FEV-
1/FVC of 63 percent.

A July 2005 VA pulmonary function test revealed FEV-1 of 61 
percent and FEV-1/FVC of 56 percent post-bronchodilator 
application.

A July 2005 VA respiratory examination report noted a 
diagnosis of bronchial asthma.  An addendum to the report 
noted moderate ventilatory defect and moderate air-flow 
limitation improved with combination of inhaled 
bronchodilators, albuterol, and ipratropium.  

An April 2007 VA medication list revealed that the Veteran 
required the use of 220 micrograms of Mometasone inhaler 
twice a day for breathing, starting September 2006 and 
expiring in September 2007.

In April 2007, the Veteran underwent another VA respiratory 
examination.  The diagnosis was chronic obstructive asthma.  
The report noted that the examination was unchanged compared 
to the pulmonary function test of July 2005.  It also noted 
that the Veteran used Montelukast, Combivent, and Mometasone, 
for his daily medication.

Subsequent VA treatment records reflect the Veteran's 
continued treatments for his bronchial asthma, and that he 
has been on metered dose inhaler.

An October 2007 private treatment report by Dr. L.C. noted 
mild obstructive pulmonary impairment.  The report reflected 
a post-bronchodilator testing result of FEV-1 of 63 percent 
and the FEV-1/FVC of 72 percent.

Another November 2007 private treatment report by Dr. L.C. 
noted a post-bronchodilator testing result of FEV-1 of 53 
percent and the FEV-1/FVC of 69 percent.

The medical evidence of record shows that the criteria for a 
60 percent disability evaluation have been met prior to 
November 19, 2007.  During the applicable time period, the 
evidence shows that the Veteran's FEV-1 has been as low as 53 
percent.     Additionally, the medical evidence of record 
reflects that the Veteran's bronchial asthma required the use 
of low dose oral corticosteroids on a daily basis.  As such, 
the Board finds that a 60 percent evaluation is warranted 
from the date of service connection.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2009).  

However, a 100 percent disability evaluation is not warranted 
as the Veteran has not been shown to have an FEV-1 of less 
than 40 percent, FEV-1/FVC of less than 40 percent, more than 
one attack per week with episodes of respiratory failure, or 
daily use of systemic (oral or parenteral) high dose of 
corticosteroids or immuno-suppressive medications.  
Specifically, the Veteran's pulmonary function tests 
conducted prior to November 19, 2007, show values of no less 
than 53 percent of FEV-1 and no less than 56 percent of FEV-
1/FVC.  Moreover, the Veteran has not asserted and the 
medical records do not show that he has experienced more than 
one attack per week with episodes of respiratory failure or 
daily use of systemic (oral or parenteral) high dose of 
corticosteroids or immuno-suppressive medications.  
Therefore, the Veteran's bronchial asthma disability does not 
warrant an increased evaluation of 100 percent.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), 
aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).  Therefore, initially, there must be 
a comparison between the level of severity and symptomatology 
of the Veteran's service-connected disability with the 
established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the Veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Schedule, and the 
assigned schedular evaluation is adequate, and no referral is 
required.

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his 60 
percent disability rating for bronchial asthma inadequate.  
The Veteran's service-connected bronchial asthma is evaluated 
under 38 C.F.R. § 4.97, Diagnostic Code 6602, the criteria of 
which is found by the Board to specifically contemplate the 
Veteran's level of disability and symptomatology.  As noted 
above, prior to November 19, 2007, the Veteran's 
service-connected bronchial asthma is manifested by the use 
of low dose oral corticosteroids on a daily basis, with 
findings of no less than 53 percent of FEV-1 and no less than 
56 percent of FEV-1/FVC.  There was no evidence of more than 
one attack per week with episodes of respiratory failure, or 
daily use of systemic (oral or parenteral) high dose of 
corticosteroids or immuno-suppressive medications.  When 
comparing this disability picture with the symptoms 
contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by 
the currently assigned 60 percent disability rating for his 
service-connected bronchial asthma.  The criteria for the 
disability rating for the Veteran's bronchial asthma on 
appeal more than reasonably describe the Veteran's disability 
level and symptomatology of this disorder and, therefore, the 
currently assigned schedular evaluation is adequate and no 
referral is required.  See 38 C.F.R § 4.97, Diagnostic Code 
6602.


ORDER

From March 11, 2005, to November 18, 2007, an initial 
disability rating of 60 percent, but no more, for bronchial 
asthma, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

The Veteran seeks an increased evaluation in excess of 60 
percent for his service-connected bronchial asthma for the 
period beginning November 19, 2007.  Based upon review of the 
Veteran's claims file, the Board finds that there is a 
further duty to assist the Veteran with his claim herein.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

An April 2008 VA pulmonary consultation report noted that the 
Veteran did well with Advair twice daily and that he had 
tried Mometasone in the past.  It also noted FEV-1 of 63 
percent, post-bronchodilator response of 36 percent, and 
FEV1/FVC ratio of < 0.70.  However, it is not clear whether 
the notation of post-bronchodilator response of 36 percent 
was indicated as an FEV-1, FEV-1/FVC, or other value.  
Thereafter, a March 2009 VA treatment record noted the 
Veteran continued to require the use of an Albuterol inhaler 
four times daily for short of breath, and Fluticasone/ 
Salmeterol inhaler twice a day for asthma, and Montelukast 
tablets once a day for breathing.  The Board finds that the 
medical evidence of record is insufficient for VA to make a 
decision on the evaluation warranted for the Veteran's 
current bronchial asthma.  The Board therefore concludes that 
an additional VA respiratory examination is needed to provide 
a current picture of the Veteran's service-connected 
bronchial asthma.  See 38 C.F.R. § 3.326, (2009); Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) (holding that where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).

Finally, the Veteran is also seeking service connection for a 
skin disorder.  Finding that a VA medical examination was 
warranted, the Board previously remanded this issue in July 
2009.  By an October 2009 supplemental statement of the case, 
the RO denied the Veteran's service connection claim because 
the Veteran failed to report for the examination scheduled in 
October 2009.  However, in a January 2010 correspondence, the 
Veteran indicated that he was notified of the examination a 
day after the scheduled date.  He also indicated that he 
contacted the Broward County VA Outpatient Clinic in Sunrise, 
Florida, and underwent a VA examination on October 19, 2009.  
A review of the record reveals that the report of this 
October 2009 VA examination has not been associated with the 
Veteran's claims folder.  VA has constructive notice of VA-
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before VA, even where they 
are not actually before the adjudicating body.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, the RO should 
request the report of this October 2009 VA medical 
examination and associate it with the Veteran's claims file.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  Regardless of his 
response, the RO must obtain the report of 
the VA examination that was conducted at 
the Broward County VA Outpatient Clinic in 
Sunrise, Florida, on October 19, 2009.  

The Veteran must be asked to complete a 
separate VA Form 21-4142 for any physician 
or source of treatment he may identify.  

All attempts to secure evidence must be 
documented in the claims file by the RO.  

If, after making reasonable efforts to 
obtain the named records the RO is unable 
to secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim(s).  The 
Veteran must then be given an opportunity 
to respond.

2. The RO should schedule the Veteran for 
a VA respiratory examination to determine 
the current severity of his bronchial 
asthma.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary testing must be done, to include 
a pulmonary function test and any other 
appropriate testing.  The examiner must 
review the results of any testing prior to 
completion of the examination report.  The 
results of the pulmonary function test 
must be recorded in the appropriate manner 
for rating purposes, to include: the 
percentage of predicted of forced vital 
capacity (FVC); forced expiratory volume 
in 1 second (FEV-1); the ratio of FEV-1 to 
FVC (FEV-1/FVC); the diffusion capacity of 
carbon monoxide by the single breath 
method (DLCO)(SB).  The examination report 
should comply with all AMIE protocols for 
rating respiratory disabilities.

In addition to the pulmonary function 
test, the examiner should specifically 
address whether the Veteran experiences 
more than one attack per week with 
episodes of respiratory failure, or 
requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or 
immuno-suppressive medications.
 
If the Veteran is unable to perform any 
part of this test, the examiner must 
document this fact and the reasons why.  A 
complete rationale for all opinions must 
be provided.  Any report prepared must be 
typed.

3.  The RO should review any examination 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If any report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that an examination is scheduled and 
the Veteran does not report, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the RO should readjudicate the 
claims.  If either of the claims remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


